DETAILED ACTION
This Action is in response to the communication filed on 11/17/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 5-18, and new claims 23-24 are pending.
Claims 14-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/13/2020, where applicant acknowledged that claims 14-18 were withdrawn from further consideration.
Claims 1, 2, 5-13, 23 and 24 read on the elected subject matter and are examined herein.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “wherein the sample essentially epithelial cell miRNA…” This appears to be a simple typographical error where the correct recitation should be “wherein the sample of essentially epithelial cell miRNA…” Claim 2 will be interpreted as if it recited the correct recitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)/fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for not containing a reference to a claim previously set forth.  Claim 5 recites “the process of claim 12”.  The phrase “a claim previously set forth” means a lower numbered claim. In this case, claim 12 is not a claim previously set forth prior to claim 5, accordingly the rejection is appropriate. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-13, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claim 1recites a process comprising the following steps: 
a. selecting a subset of miRNA sequences from a set of miRNA sequences that have previously been determined to have levels of expression of one half or less and/or double or more in human epithelial cells afflicted with OSCC compared to those of cells not so afflicted by obtaining samples by brush cytology from two populations of human subjects, one afflicted with OSCC and one not so afflicted; 
b. taking a sample containing miRNA from essentially epithelial cells from the patient's oral cavity; and 
c. measuring the relative level of expression of the selected subset of miRNA sequences. (Emphasis added).
It is noted that claim 12 is a similar process that recites steps that are identical to step a. and step c. of claim 1.
Regarding the phrase “by obtaining samples by brush cytology…” it is unclear to what the phrase is referring.  That is, it is not clear if the phrase refers to “selecting a subset of miRNA sequences” (i.e., “selecting a subset of miRNA sequences… by obtaining samples by brush cytology…”) or if it refers to “previously been determined to have levels of expression” (i.e., “previously been determined to have levels of expression… by obtaining samples by brush cytology…”). Clarification is required.
Regarding the phrase “the patent’s oral cavity”, there is insufficient antecedent basis for this limitation in the claim. Correction is required.

Claims 2, 5-11, 13, 23 and 24 are included in the rejection as they are dependent claims.

Claim Rejections - 35 USC § 112(a)/first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-13, 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the disclosure must provide written support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed and that applicant was in possession of the claimed genus.
The instant claims are drawn to processes that include “selecting a subset of miRNA sequence from a set of miRNA sequences that have previously been determined…” (see claims 1 and 12). The claims are rejected because there is insufficient description of the genus of the subset of miRNA sequences selected from a set of miRNA sequences, explicitly encompassed by the claims.    
As indicated above, to provide adequate description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Here the claims encompass any subset of miRNA sequences that are selected from any set of miRNA sequences that have been previously been determined as indicated in the claims. Although the specification discloses a large number of miRNA sequence that have 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  It is noted that conception is not achieved until reduction to practice has occurred regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc).  In cases such as the instant application where a genus is claimed, the specification must contain “either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. at 1350. 
In this case, however, broad claim limitation that is a “subset of miRNA sequences” that are selected “from a set of miRNA sequences that have previously been determined…” encompasses any subset of miRNA sequences encompassed by the claims, whether described in the prior art or not. Accordingly, this claim recitation reasonably encompasses miRNA sequences not described in any way in the specification.  See Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997) (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”).
Therefore, the disclosure does not provide sufficient written description of the genus of the subset of miRNA sequences encompassed by the claims, and rejection under 35 USC 112(a) is appropriate.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 12-13 and new claim 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon and/or abstract idea (specifically, a mental process) without significantly more. 
The claim(s) recite(s) a process to discriminate between benign oral lesions and OSCC (see claim 12).  This judicial exception is not integrated into a practical application because given their broadest reasonable interpretation, the claims are drawn to methods of diagnosing an abnormal condition (OSCC) by performing clinical test and analyzing the results. That is, discriminating between a benign oral lesion and OSCC is essentially diagnosing an abnormal condition, in this case OSCC.
  It is noted that diagnosing an abnormal condition by performing clinical tests and analyzing the results is a concept the courts have identified as an abstract idea because it relates to data comparisons that can be performed mentally or are analogous to human mental work; i.e., “Mental Processes” (see MPEP 2106.04 (a)(2)).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not impose any meaningful limits on practicing the abstract idea.  Claims 13 and 24 merely sets forth how the sample of epithelial cells is taken (by brush cytology), and how many miRNA sequences are in the subset of miRNA sequences (at least 6 miRNAs). It is noted that using brush cytology to obtain a sample of epithelial cells was well known in the art, as evidenced by the Adami reference (previously cited). It is also noted that “selecting a subset of miRNA sequences from a set of miRNA sequences previously been determined” is interpreted as gathering information and 
Accordingly, as drafted and under their broadest reasonable interpretation, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, the instant claims are not patent eligible.  

Response to Arguments
With respect to the rejection of claims under 35 USC 112(b)/second paragraph, as set forth in the previous Office action, Applicant's arguments have been fully considered and in view of the amendment to the claims, are persuasive.  Therefore the rejection has been withdrawn.
With respect to the rejection of claims under 35 USC 102 and 35 USC 103, as set forth in the previous Office action, Applicant's arguments have been fully considered and in view of the amendment to the claims, are persuasive.  Therefore the rejections have been withdrawn.
With respect to the rejection of claims 1, 2, 5-12 under 35 USC 101 (but not claims 12, 13), as set forth in the previous Office action, Applicant's arguments have been fully considered and in view of the amendment to the claims, are persuasive.  Therefore the rejection as it applies only to claims 1, 2, 5-12, has been withdrawn.
With respect to the rejection of claims 12-13 and 24 under 35 USC 101, as set forth above, Applicant's arguments filed 10/22/2020 have been fully considered but are not persuasive.

In response, it is acknowledged that the amendment to step (c) to recite “measuring” does make an active physical step.  However, step (a) is a new step which is drawn to “selecting” a subset of miRNA sequence from a set of previously determined miRNA sequences.  Here “selecting” is not necessarily an active physical step but may be a mental process where the set of previously determined miRNA sequences is looked at, mentally analyzed, and the subset is mentally “selected”, which is not an active physical step. It is also noted that it is not clear how brush cytology is used in claim 12. That is, it is not clear if brush cytology is used to create the set of previously determined miRNA sequences or if it used to select the subset of miRNA sequences.  As written, it is assumed that brush cytology is used in identifying the previously determined set of miRNA sequences, and as such does not affect “selecting a subset of miRNA sequences” which can be a mental step, as explained above.  In other words, the fact that the set of miRNA sequences from which the subset is “selected” is identified using brush cytology sampling, does not render the “selecting” step a non-mental step.  With respect to the argument that brush cytology sampling was not well known, routine of conventional for sampling two populations to identify differences in miRNA expression between them, it is noted that brush cytology sampling was a well-known routine and conventional method for obtaining samples of epithelial cells where nucleic acids can be extracted from the samples and assayed for detecting the likelihood that a subject has squamous cell carcinoma, as evidenced by Adami (previously 
 Furthermore, as indicated in the rejection, the instant claim is essentially a method of diagnosing an abnormal condition by performing clinical tests and analyzing the results is a concept the courts have identified as an abstract idea because it relates to data comparisons that can be performed mentally or are analogous to human mental work; i.e., “Mental Processes” (see MPEP 2106.04 (a)(2)) and the additional steps do not add significantly more than the judicial exception.
Therefore, Applicant’s arguments are not persuasive with respect to the rejection of claims 12-13 and 24 under 35 USC 101.

Conclusion
Applicant's amendment, which adds new limitations to independent claims 1 and 12, and also adds new claims 23 and 24, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


J. E. Angell, Ph.D.
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635